Citation Nr: 0314476	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids.

2.  Entitlement to an increased (compensable) disability 
evaluation for chondromalacia patella of the left knee.

3.  Entitlement to an increased disability evaluation for 
status post anterior cruciate ligament repair of the right 
knee, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III,  Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in May 2002.  At 
that time the Board awarded a 20 percent disability 
evaluation for mechanical low back pain and continued a 10 
percent disability evaluation for hypertension.  Those issues 
have been adjudicated by the Board and are no longer in 
appellate status.  In May 2002, pursuant to 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)), the Board took action to develop the 
appealed issues of compensable evaluations for hemorrhoids 
and chondromalacia patella of the left knee, and an increased 
evaluation for status post anterior cruciate ligament repair 
of the right knee.   This regulation was recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In conjunction with the aforementioned Board 
development, the veteran was scheduled to appear for medical 
examinations for evaluations of his disabilities, but he 
failed to report for the examinations.  Thus, no evidence was 
generated by the May 2002 Board development.  As a result, 
the Board need not return the case to the RO since there is 
no new evidence for them to review. 




FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are not shown 
to be more than mild or moderate in degree.

2.  The veteran's service-connected chondromalacia patella of 
the left knee is manifested by pain and stiffness, but is not 
productive of slight recurrent subluxation or instability; 
flexion is not limited to 45 degrees or less and extension is 
not limited to 10 degrees or more. 

3.  The veteran's service-connected status post anterior 
cruciate ligament repair of the right knee is manifested by 
pain, stiffness, and no more than slight instability; the 
most recent radiological examination did not show arthritis, 
flexion is not limited to 305 degrees or less and extension 
is not limited to 15 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Code 7336 (2002). 

2.  The criteria for entitlement to a compensable evaluation 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.40, 4.45 and Diagnostic Codes 5260, 
5261, 5257 (2002).

3.  The criteria for entitlement to a rating in excess of 10 
percent for status post anterior cruciate ligament repair of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45 
and Diagnostic Codes 5260, 5261, 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of compensable and increased 
evaluations for hemorrhoids, and left and right knee 
disabilities the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's service medical records and VA treatment 
records.  Furthermore, the veteran has been afforded VA 
medical examinations in the past to evaluate his service-
connected disabilities.  As indicated in the introduction, 
the Board attempted to obtain additional medical evidence, 
but the veteran failed to report for the scheduled medical 
examinations.  Although the Board recognizes that certain 
medical questions could benefit from additional examination, 
the Board has no choice but to proceed with appellate review 
based on the evidence of record in view of the veteran's 
failure to cooperate with the scheduled examinations. 

Also with regard to providing assistance to the veteran, it 
is noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for increased 
evaluations.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In an August 2001 letter from the RO, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Considering 
the foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations in 
the first instance do not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law And Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  Since the present appeal arises 
from an initial rating decision which established service 
connection and assigned the initial disability evaluations, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant without good cause fails to 
report for such examination or reexamination, the claim shall 
be denied in the case of an examination scheduled in 
conjunction with a claim for increase.  In the case of an 
original compensation claim, the claim shall be rated on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.  

I.  Hemorrhoids

Service medical records confirm that the veteran received 
treatment for complaints of rectal bleeding and hemorrhoids 
that were described as nonthrombotic.   Subsequent to service 
in April 1996, due to continued complaints of rectal pain and 
bleeding, surgery was performed for banding of Grade 3 
internal hemorrhoids.  

VA medical administrative records show that in October 1996, 
the veteran cancelled a scheduled rectum and anus medical 
examination.  It was reported that the veteran indicated that 
he would be out of the country until December 1996.  In 
November 1996 another rectum and anus examination was 
cancelled by the VA medical service.  

The veteran's service-connected hemorrhoids are rated under 
the provisions of Diagnostic Code 7336 which provides for a 
noncompensable rating for mild or moderate hemorrhoids, 
external or internal.  In order to warrant a 10 percent 
rating, there must be external or internal hemorrhoids, large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Diagnostic Code 7336.  In 
the present case, the evidence shows that a surgical 
procedure was accomplished in 1996.  There is nothing of 
record to show that that the veteran currently suffers from 
more than mild or moderate hemorrhoids.  As already noted, 
the veteran failed to report for scheduled VA examinations, 
and the Board must therefore rely on the record as it stands.  
The preponderance of the available evidence is against 
entitlement to a compensable rating. 

II.  Chondromalacia Patella of the Left Knee

Service medical records reveal a long history of knee 
symptoms attributed to chondromalacia patella.  

A personal hearing was held at the RO in August 1996.  The 
veteran testified that his left knee had been a donor site 
for right knee surgery and that he had left knee stiffness.  
He stated that his left knee hurt as much as his right knee.  
The veteran testified that he did not have left knee 
instability.

A VA medical examination of the joints was performed in 
September 1996.  The veteran complained of pain, stiffness, 
and weakness of the left knee that was aggravated by walking 
and standing.  The physical examination revealed that range 
of motion of the left leg was from 0 to 140 degrees.  Left 
knee ligaments were described as intact and there was no 
effusion or edema.  He had a limp favoring the left 
extremity.  The veteran was described as independent moving 
on and off the examination table.  An X-ray of the left knee 
was unremarkable.  The diagnosis was: Chronic sprain left 
knee.   

At a VA medical examination of the joints in February 1997, 
it was reported that the veteran had had bilateral knee pain 
for 10 years, right greater than left.  It was stated that 
the veteran had left knee stiffness and some aching of the 
left knee at the end of the day.  He had no giving way or 
looseness of the left knee.  He able to tolerate walking one 
mile with some pain.  The use of nonsteroidal medications did 
not provide relief.  The veteran was able to climb stairs and 
he reported his pain was worsening.  The examination of the 
left knee revealed that there was no effusion.  The examiner 
reported that there was full range of motion of the left leg, 
from negative 5 degrees to 120 degrees.  It was indicated 
that the examination was essentially normal.  The diagnosis 
was:  Left knee pain; there is no decreased range of motion; 
there is no limitation on this patient as far as his left 
knee is concerned.  

Analysis 

The veteran contends that his left knee disorder is far more 
disabling than the current noncompensable disability 
evaluation indicates. 

The Board is aware that in April 2003 the veteran failed to 
report for a scheduled medical examination for evaluation of 
his knee disorders.  In terms of equitable resolution the 
Board takes notice of the fact that the record includes VA 
medical examinations of the joints that were performed in 
1996 and 1997, which the Board will consider for the 
remaining issues.  

With regard to the available medical evidence it has been 
reported that the veteran's complaints include pain and 
stiffness of the left knee.  There is no evidence of left 
knee instability, and in 1997 it was reported by a clinician 
that the left knee examination was essentially normal.  The 
chondromalacia patella of the left knee is not shown to be 
productive of slight knee impairment, recurrent subluxation 
or lateral instability.

There is also no evidence of limitation of motion to warrant 
a compensable rating under either Code 5260 or 5261.  In 
order to warrant a 10 percent rating under Code 5260, there 
must be limitation of flexion to 45 degrees or less.  To 
warrant a 10 percent rating under Code 5261, there must be 
limitation of extension to 10 degrees or more.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of a veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran has complained of left knee 
pain with activity.  However, it is important to note though 
that no objective evidence of pain on motion is shown, nor 
are there any other relevant medical findings concerning the 
left knee. In this regard, a review of the medical evidence 
does not reflect objective evidence of pain greater than that 
contemplated by the current rating.  Thus, the Board finds 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide 
a basis for finding that there is additional functional loss 
so as to more nearly approximate the criteria for a 10 
percent rating under Codes 5260, 5261.  

III.  Status Post Anterior Cruciate Ligament Repair of the 
Right Knee

Service medical records confirm that the veteran has a long 
history of injuries and several surgeries for repair of the 
anterior cruciate ligament (ACL) and medial meniscus of the 
right knee.  In February 1991 an X-ray of the right knee was 
interpreted as showing very mild degenerative changes in the 
medial compartment of the right knee joint.  An October 1994 
service X-ray revealed no acute bony abnormalities.  In 
October 1994, near the end of the veteran's period of service 
it was reported that the veteran had had three ACL surgeries.  
He complained of pain over the area of insertion of a tibial 
screw along with right knee instability. 

At the August 1996 personal hearing, the veteran testified 
that his right knee bothered him and that he had right knee 
stiffness and instability.  He stated that the stiffness was 
due to arthritis in his knees.  The veteran testified that a 
physician had informed him that he had (knee) arthritis.  

A VA medical examination of the joints performed in September 
1996 revealed that the veteran indicated that he had had six 
or seven right knee operations.  It was reported that he had 
right knee pain, stiffness, weakness, and instability that 
were particularly aggravated by walking or standing.  The 
physical examination revealed multiple right knee scars.  It 
was indicated that range of motion of the right knee was from 
0 to 130 degrees.  It was reported that there was generalized 
mild instability of the right knee with a positive drawer 
sign and mild relaxation of the medial collateral ligament.  
There was tenderness along the anterior medial aspect of the 
right knee joint.  An X-ray of the right knee revealed right 
anterior cruciate ligament repair, but was otherwise 
unremarkable.  The diagnosis was internal derangement right 
knee, postoperative times 7 with instability.  

At a February 1997 VA medical examination of the joints.  It 
was reported that the veteran continued with bilateral knee 
pain, stiffness, and looseness.  It was indicated that there 
was no giving way of the knee.  Right knee scars were 
described as well healed.  It was reported that range of 
motion of the right knee was from 5 to 120 degrees.  Grade 2 
lateral "facett" pain was reported underneath the patella 
along with lateral and medial joint pain.  There was a 
positive Lachman's and Grade 2 pivot shift.  McMurray's was 
negative and Grade 1 laxity was reported.  It was indicated 
that X-rays of the knee revealed no signs of degenerative 
arthritis.  The diagnosis was ACL deficient right knee, with 
chronic pain secondary to traumatic degenerative arthritis, 
he does not have instability with activities of daily living; 
this limits his ability to participate in outdoor activities; 
minimal decreased range of motion; consistent with ACL 
reconstruction after traumatic arthritis; decreased endurance 
and ability to ambulate limited to one mile; does not use a 
cane; will likely progress with decreased ability to ambulate 
and tolerate long periods of standing due to weight as well 
as history of traumatic degenerative arthritis.  

Analysis

The veteran has had multiple right knee surgeries for ACL 
repair and he continues with right knee complaints and 
symptoms primarily, pain and stiffness of the right knee.  VA 
medical examinations from 1996 and 1997 show continued right 
knee instability.  While testing and examinations of the 
right knee reveal instability it is noteworthy that 
clinically the instability of the right knee has been 
described as mild.  Significant right knee disablement is 
demonstrated, but there is no indication from the clinical 
data that the veteran's right knee disorder is productive of 
moderate right knee impairment, recurrent subluxation or 
lateral instability.  Therefore, a rating in excess of the 
current 10 percent under Code 5257 is not warranted. 

The Board is also aware that some medical records suggest 
arthritis of the veteran's right knee.  The VA General 
Counsel has held that a veteran who has arthritis and 
instability in his knees may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  A veteran may be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion, which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more) or there is degenerative 
arthritis established by X-ray findings, Diagnostic Code 
5003.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-
98 (August 14, 1998).  

However, the most recent x-ray of the right knee in September 
1996 showed evidence of the previous right anterior cruciate 
ligament repair, but was otherwise unremarkable.  As such, 
there does not appear to be current X-ray evidence of 
arthritis of the right knee.  Consequently, there is no basis 
based on the evidence of record for separate ratings for the 
right knee.     

Conclusion

As already mentioned several times, the Board has reviewed 
the issues in this case based on the evidence currently of 
record.  It is unfortunate that the veteran did not report 
for the scheduled examinations as these examinations may have 
provided additional findings which would have given a more 
complete and accurate picture of the degree of disability for 
the disorders at issue.  Should the veteran feel that the 
disabilities have increased in severity in the future, he may 
always file claims for increased ratings.  

In reaching the above determinations, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeals are denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

